 



EXHIBIT 10.1
THIRD AMENDMENT TO THE
ROBBINS & MYERS, INC. CASH BALANCE PENSION PLAN
          Pursuant to the authority vested in the undersigned, the Robbins &
Myers, Inc. Cash Balance Pension Plan (the “Plan”) is hereby amended to provide
that effective as of December 31, 2005 (the “Freeze Date”), subject to the
specific provisions set forth below, all Participants shall cease accrual of
additional benefits under the Plan.
     The Plan is specifically amended effective as of December 31, 2005 as
follows:

  1.   Section 2 is amended to include the following additional section:        
2.4 Additional Exclusion. Notwithstanding any other provision contained herein,
participation in the Plan shall be frozen as of December 31, 2005 and no person
who is not a Participant in the Plan as of December 31, 2005 shall participate
in the Plan.     2.   Section 3.2 is amended to include the following sentence:
        Notwithstanding the foregoing, credits provided as described in this
Section shall cease as of December 31, 2005.     3.   Section 3.3 is amended to
include the following:         Notwithstanding the cessation of pay accruals as
of December 31, 2005 as described in Section 3.2 above, Participants who have
account balances under Section 3.1 as of December 31, 2005 shall continue to
receive the Interest Credit described in Section 3.3 after December 31, 2005.  
  4.   Supplement One is amended to include the following additional paragraph:
        Notwithstanding any other provision contained herein, for purposes of
determining the benefits payable pursuant to this Supplement One, including
without limitation benefits payable as a Normal Retirement Benefit, an Early
Retirement Benefit and a Deferred Vested Termination Benefit;

  i.   Years of Credited Service as used in paragraphs 14, 15 and 16 shall be
limited to those Years of Service which are earned prior to January 1, 2006;    
ii.   Vesting Service used for purposes of determining the Supplemental Benefit
as described in paragraph 14, shall be limited to Vesting Service earned prior
to January 1, 2006; and     iii.   for purposes of Paragraphs 14, 15 and 16, a
Participant’s Final Average Earnings shall be determined in accordance with
paragraph 13 of Supplement One as if the Participant had terminated employment
on

 



--------------------------------------------------------------------------------



 



      December 31, 2005 and any changes in compensation occurring after December
31, 2005 shall not be considered.

  5.   Paragraph 14 of Supplement One is amended to read as follows:         A
member of this Participating Group who terminates employment on or after
attaining Normal Retirement Age is eligible to receive a Normal Retirement
Benefit. The normal form of payment for an unmarried Participant is a Life
Annuity. For a married Participant, the normal form of payment is a Qualified
Joint and 55% Survivor Annuity. The monthly Normal Retirement Benefit is equal
to (a) 1% of the final average earnings plus 4/10 of 1% of Final Average
Earnings in excess of the Participant’s covered compensation, multiplied by
(b) the Participant’s Years of Credited Service which are earned prior to
January 1, 2006, limited to 35 years. The product of (a) and (b) shall be added
to the product of $5 times the Participant’s Years of Vesting Service which are
earned prior to January 1, 2006 (Supplemental Benefit). For purposes of the
preceding sentence Vesting Service shall be limited to no more than 35 years. In
no event shall the amount computed under this Section be less than the Early
Retirement Benefit computed under Paragraph 15. Monthly Normal Retirement
Benefit payments are payable and shall begin as of the Participant’s Normal
Retirement Date and shall be paid monthly thereafter. If the Participant returns
to employment with an Affiliate, his benefit payments shall cease and shall not
be paid or accrued during such period of employment but shall resume upon
termination of his reemployment for any reason other than death.

    Except as otherwise provided in this Third Amendment to the Robbins & Myers,
Inc. Cash Balance Pension Plan, the Plan is hereby ratified and confirmed in all
respects.       EXECUTED as of the 31st day of October, 2005.

Robbins & Myers, Inc.
By: /s/ John R. Beatty
      John R. Beatty
      Chairman, Corporate
      Benefits Committee

 